DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 01/20/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 45, 47-50, 52, 54, 55, 57, 61, 62, 65-69, 71, 72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Langlinais et al. (US 20180090945), hereinafter Langlinais. 
Regarding claim 44, Robert discloses (see figures 1-6) a system (figure 2) comprising: a converter (figure 2, part converter generated by 3) (paragraph [0068]; 3 controls the power supplied to the heating element 4 in order to regulate its temperature) configured to electrically couple to a power source (figure 2, part 2) and to a heating element (figure 2, part heater 4) of a vaporizer atomizer (figure 1, part aerosol generating device)(paragraph [0083]; the aerosol generating device of FIG. 1 may function by supplying power to a heater only in response to user inhalations), the converter (figure 2, part converter generated by 3) further configured to receive a first voltage (figure 2, part Vbat) from the power source (figure 2, part 2) and (figure 2, part Vheater) to the heating element (figure 2, part heater 4), the converter (figure 2, part converter generated by 3) including a direct-current to direct-current (DC-DC) converter control circuit (figure 2, part DC/DC converter control circuit generated by 30 and 32) configured to selectively vary (figure 2, part DC/DC converter control circuit generated by 30 and 32; through DC/DC converter 32) the second voltage (figure 2, part Vheater) to maintain a target temperature (figure 3, part target temperature and Vheater based on look-up table 43) over the heating element (figure 2, part heater 4)(paragraph [0069]; the digitally controlled DC/DC converter 32 is connected between the battery 2 and the heater 4 and is controlled by the microcontroller 30. The DC/DC converter receives at its input the battery output voltage (Vbat) and outputs an output voltage (Vheater). In this example, the DC/DC converter is a buck, or step-down, converter… , a boost converter or a buck-boost converter or a combination of power converter stages), and a pulse width modulation (PWM) control circuit (figure 2, part PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4) configured to selectively vary a duty cycle by switching ON and OFF (figure 2, part PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4; through ON/OFF of the series switch) to maintain the target temperature over the heating element (figure 2, part heater 4) (paragraph [084]; in addition to controlling the DC/DC converter in either an open loop or closed loop control scheme, the microcontroller may use pulse width modulation (PWM) to fine tune the temperature control of ; and circuitry (figure 2, parts 30 and 34) configured to electrically couple to the heating element (figure 2, part heater 4; through Vheater and Iheater measurements 34), measure a current (figure 2, part Iheater measurement 34) through the heating element (figure 2, part heater 4) and/or a voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part heater 4) (paragraph [0071]; the microcontroller receives a measurement of Vheater and a measurement of the current through the heater), calculate a resistance (figures 5 and 6, part 52/62; Rheater_real calculation), and output a control signal (figure 2, part 30; output control signal to 32 or series switch) to the converter (figure 2, part converter generated by 3), wherein the circuitry (figure 2, parts 30 and 34) is further configured to measure the first voltage (figure 2, part Vbat) from the power source (figure 2, part 2) (paragraph [0082]; the microcontroller may be configured to continuously monitor the battery voltage and compare it to a reference voltage) and select the DC-DC converter control circuit (figure 2, part DC/DC converter control circuit generated by 30 and 32) when the first voltage (figure 2, part Vbat)  is less than the minimum voltage limit (figure 2, part inside 30; reference voltage [typically the minimum voltage of 2.5V]) (paragraph [0082]; If the battery voltage is lower than the reference voltage, the control signal changes the digital potentiometer value so that it decreases the DC/DC output voltage. This corresponds to a controlled loop system in which the DC/DC output voltage is always at the maximum value it can be while ensuring that .
Robert does not expressly disclose select the PWM control circuit when the first voltage is greater than a minimum voltage limit.
Langlinais teaches (see figures 1-14) select the PWM control circuit (figure 4, part PWM control circuit generated by controller 2 and switch H; in this moment the switch H is turn-on from turn-off at specific duty cycle [pulse] generated by the controller 2 based on power scenario needed) (paragraph [0021]; the charging controller 2 may be a programmed processor or microcontroller that conducts oversight of the various charging scenarios and power delivery modes of which the charger 15 is capable. It can open and close all of the solid state switches A-J as needed (by signaling on the control electrodes of the switches, e.g., by producing gate driver signals for the gate electrodes of the illustrated field effect transistors, FETs, that may implement the switches A-J, as shown in the examples here.) The controller can do so in order to configure the charger for a particular charging or power delivery scenario) when the first voltage (figure 4, part VBAT) is greater than a minimum voltage limit (figure 4, part VBAT ˃ VBAT LOW) (paragraph [0038]; the battery voltage is above a lower threshold so that battery 3 is capable of directly supplying VSYS_HI, without any voltage boost needed. Here it is sufficient to close the bypass switch H so that power can be supplied directly to the higher voltage system components by the battery 3 alone, through the bypass switch H (as shown by the dotted line power path), while opening all other  and select the DC-DC converter control circuit (figure 5, part the DC-DC converter control circuit generated by controller 2 and the buck-boost converter phase 1 [D/E, F/G and I/J]) when the first voltage (figure 5, part VBAT)  is less than the minimum voltage limit (figure 5, part VBAT < VBAT LOW) (paragraph [0039]; the battery voltage is less than the lower threshold so that the battery 3 can no longer directly supply the VSYS_HI components (or loads). Accordingly, the controller 2 now activates system boost through phase 1 only, as illustrated by the dotted line for the power path from the battery 3, through phase 1, through switch E and switch FG, to VSYS_HI, (while phase 2 stays idle). This maintains (e.g., regulates) VSYS_HI at, for example, VBAT_LO).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the controller features as taught by Langlinais and obtain a system comprising: a converter configured to electrically couple to a power source and to a heating element of a vaporizer atomizer, the converter further configured to receive a first voltage from the power source and provide a second voltage to the heating element, the converter including a direct-current to direct-current (DC-DC) converter control circuit configured to selectively vary the second voltage to maintain a target temperature over the heating element, and a pulse width modulation (PWM) control circuit configured to selectively vary a duty cycle by switching ON and OFF to maintain the target temperature over the heating element; and circuitry configured to electrically couple to the heating element, measure a current through the heating element and/or a voltage over the heating element, calculate a power and/or a resistance, and output a control signal to the converter, wherein the circuitry is further configured to measure the first voltage from the power source and select the (paragraph [0011]). 
Regarding claim 45, Robert and Langlinais teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the converter (figure 2, part converter generated by 3) includes a step-up and/or a step-down converter (figure 2, part 32) (paragraph [0069]; the DC/DC converter is a buck, or step-down, converter so that Vheater is lower than or equal to Vbat. But the invention may be implemented using, for example, a boost converter or a buck-boost converter or a combination of power converter stages), the converter (figure 2, part converter generated by 3) including an energy storage device (figure 2, part 32; inductor presented in buck, boost or buck-boost converters).
Regarding claim 47, Robert and Langlinais teach everything claimed as applied above (see claim 45). Further, Robert discloses (see figures 1-6) the energy storage device (figure 2, part 32; inductor presented in buck, boost or buck-boost converters) includes an inductor (figure 2, part 32; inductor presented in buck, boost or buck-boost converters).
Regarding claim 48, Robert and Langlinais teach everything claimed as applied above (see claim 45). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) includes analog circuitry (figure 2, parts shunt resistor 34) forming a closed-loop control (paragraph [0071]; a closed-loop control scheme is used based on the heater resistance).
(see figures 1-6) the circuitry (figure 2, parts 30 and 34) includes: an analog front end circuitry (figure 2, parts 30; analog front end that receive analog Vheater and Iheater detection 34) configured to measure the current (figure 2, part Iheater measurement 34) through the heating element (figure 2, part 4) and the voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part 4) (paragraph [0071]; the microcontroller receives a measurement of Vheater and a measurement of the current through the heater); and a digitizer (figure 2, part 30) (paragraph [0071]; the microcontroller 30 controls the digitally controlled DC/DC converter 32) including circuitry configured to provide the control signal (figure 2, part 30; output control signal to 32) based on the measured current (figure 2, part Iheater measurement 34) through the heating element (figure 2, part 4) and the measured voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part 4).
Regarding claim 50, Robert and Langlinais teach everything claimed as applied above (see claim 49). Further, Robert discloses (see figures 1-6) the digitizer (figure 2, part 30) is configured to provide the control signal (figure 2, part 30; output control signal to 32) as a pulse width modulated signal (paragraph [0021]; the microcontroller 30 may additionally be configured to adjust an average current supplied to the resistive heater from the DC/DC converter by controlling the operation of a switch connected in series with the resistive heater and the DC/DC converter. The microcontroller may be configured to use pulse width modulation control of the switch. So the .
Regarding claim 52, Robert and Langlinais teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) measures the current (figure 2, part Iheater measurement 34) and the voltage (figure 2, part Vheater measurement input to 30) continuously without interrupting power to the heating element (figure 2, part 4) (figure 3) (paragraph [0071]; the microcontroller controls the digitally controlled DC/DC converter in order that the heater follows a desired temperature profile. In this embodiment, a closed-loop control scheme is used based on the heater resistance… The microcontroller receives a measurement of Vheater and a measurement of the current through the heater).
Regarding claim 54, Robert and Langlinais teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the DC-DC converter control circuit (figure 2, part DC/DC converter control circuit generated by 30 and 32) is configured to provide power uninterrupted to the heating element (figure 2, part 4) during a heating cycle (figures 2 and 3, parts temperature and Vheater uninterrupted; the microcontroller 30 controls the digitally controlled DC/DC converter 32 in order that the heater follows a desired temperature profile) (paragraph [0071]).
Regarding claim 55, Robert and Langlinais teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) is configured to determine (figure 2, parts 30), based on variations in the measured current (figure 2, part Iheater measurement 34), a (figures 5 and 6, part 52/62; Rheater_real calculation) of a contact between the converter (figure 2, parts 32) and the heating element (figure 2, parts 4) (paragraph [0076]; in a first step 50, the measurement of the current through the heater and the measurement of Vheater are received. In a second step 52, the measurements are used to calculate the electrical resistance of the heater).
Regarding claim 57, Robert and Langlinais teach everything claimed as applied above (see claim 44). However, Robert does not expressly disclose a universal serial bus port including a universal serial bus power rail, the converter configured to output a third voltage to the universal serial bus power rail.
Langlinais teaches (see figures 1-14) a universal serial bus port (figure 6, part USB port at VBUS/VCONN port) including a universal serial bus power rail (figure 6, part VBUS/VCONN power rail), the converter (figure 6, part converter generated by phase 1 and phase 2; A-J) configured to output a third voltage (figure 6, part VBUS/VCONN) to the universal serial bus power rail (figure 6, part VBUS/VCONN power rail) (paragraph [0040]; a USB OTG accessory (not shown) may be attached at VBUS, and is requesting 5V power, while the battery 3 is capable of directly supplying VSYS_HI (but it may be at less than 5V.) Here, the reverse boost is operating (as indicated by the dotted power path line drawn from the battery 3 through phase 2 and then through switch B and switch C, and then the switch A) by keeping switches A, B continuously closed while pulsing switch C according to any suitable, voltage boost type (step up) SMPS controller algorithm. Also, the bypass switch H can be kept closed as shown, so the battery 3 can also directly supply VSYS_HI. Note that .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the controller features as taught by Langlinais, because it provides more efficient power converter with reduction in power losses and more compact device (paragraph [0011]). 
Regarding claim 61, Robert discloses (see figures 1-6) a method (figure 2) comprising: supplying a current by a converter (figure 2, part converter generated by 3) (paragraph [0068]; 3 controls the power supplied to the heating element 4 in order to regulate its temperature) configured to electrically couple to a power source (figure 2, part 2)  and to a heating element (figure 2, part heater 4), the converter (figure 2, part converter generated by 3) further configured to receive a first voltage (figure 2, part Vbat) from the power source (figure 2, part 2) and provide a second voltage (figure 2, part Vheater) to the heating element (figure 2, part heater 4), the converter (figure 2, part converter generated by 3) including a direct-current to direct-current (DC-DC) converter control circuit (figure 2, part DC/DC converter control circuit generated by 30 and 32) configured to selectively vary (figure 2, part DC/DC converter control circuit generated by 30 and 32; through DC/DC converter 32) the second voltage (figure 2, part Vheater) to maintain a target temperature (figure 3, part target temperature and Vheater based on look-up table 43) over the heating element (figure 2, part heater 4)(paragraph [0069]; the digitally controlled DC/DC converter 32 is connected between the battery 2 and the heater 4 and is controlled by the microcontroller 30. The DC/DC converter receives at its input the battery output voltage (Vbat) and , and a pulse width modulation (PWM) control circuit (figure 2, part PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4) configured to selectively provide PWM power (figure 2, part PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4; through the series switch) to the heating element (figure 2, part heater 4) (paragraph [084]; in addition to controlling the DC/DC converter in either an open loop or closed loop control scheme, the microcontroller may use pulse width modulation (PWM) to fine tune the temperature control of the heater. A switch, such as a MOSFET, may be connected in series with the heater and may be controlled by the microcontroller to modulate the current supplied to the heater); measuring a voltage (figure 2, part Vheater measurement input to 30)  over the heating element (figure 2, part heater 4) and/or a current (figure 2, part Iheater measurement 34)  through a heating element (figure 2, part heater 4) (paragraph [0071]; the microcontroller receives a measurement of Vheater and a measurement of the current through the heater); calculating a resistance (figures 5 and 6, part 52/62; Rheater_real calculation); measuring (figure 2, part 30) the first voltage (figure 2, part Vbat) of the power source (figure 2, part 2) (paragraph [0082]; the microcontroller may be configured to continuously monitor the battery voltage and compare it to a reference voltage); and selecting an operating circuit (figure 2, part  for powering the heating element (figure 2, part heater 4), wherein the operating circuit (figure 2, part operating circuit generated by the PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4 or the DC-DC converter control circuit generated by 30 and 32) is the PWM control circuit (figure 2, part PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4), and wherein the operating circuit (figure 2, part operating circuit generated by the PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4 or the DC-DC converter control circuit generated by 30 and 32) is a DC-DC converter control circuit (figure 2, part the DC-DC converter control circuit generated by 30 and 32) when the first voltage (figure 2, part Vbat) is less than the minimum voltage limit (figure 2, part inside 30; reference voltage [typically the minimum voltage of 2.5V]) (paragraph [0082]; if the battery voltage is lower than the reference voltage, the control signal changes the digital potentiometer value so that it decreases the DC/DC output voltage. This corresponds to a controlled loop system in which the DC/DC output voltage is always at the maximum value it can be while ensuring that the battery voltage never falls below the minimum voltage of 2.5V. This method provides the fastest warm up of the heater for a given battery temperature).
when the first voltage is greater than a minimum voltage limit.
Langlinais teaches (see figures 1-14) the operating circuit is the PWM control circuit (figure 4, part PWM control circuit generated by controller 2 and switch H; in this moment the switch H is turn-on from turn-off at specific duty cycle [pulse] generated by the controller 2 based on power scenario needed) (paragraph [0021]; the charging controller 2 may be a programmed processor or microcontroller that conducts oversight of the various charging scenarios and power delivery modes of which the charger 15 is capable. It can open and close all of the solid state switches A-J as needed (by signaling on the control electrodes of the switches, e.g., by producing gate driver signals for the gate electrodes of the illustrated field effect transistors, FETs, that may implement the switches A-J, as shown in the examples here.) The controller can do so in order to configure the charger for a particular charging or power delivery scenario) when the first voltage (figure 4, part VBAT) is greater than a minimum voltage limit (figure 4, part VBAT ˃ VBAT LOW) (paragraph [0038]; the battery voltage is above a lower threshold so that battery 3 is capable of directly supplying VSYS_HI, without any voltage boost needed. Here it is sufficient to close the bypass switch H so that power can be supplied directly to the higher voltage system components by the battery 3 alone, through the bypass switch H (as shown by the dotted line power path), while opening all other switches A-G, I, J (as shown by the “X” symbol on each of those switches) and so both phases of the charger are idle), and wherein the operating circuit is a DC-DC converter control circuit (figure 5, part the DC-DC  when the first voltage (figure 5, part VBAT) is less than the minimum voltage limit (figure 5, part VBAT < VBAT LOW) (paragraph [0039]; the battery voltage is less than the lower threshold so that the battery 3 can no longer directly supply the VSYS_HI components (or loads). Accordingly, the controller 2 now activates system boost through phase 1 only, as illustrated by the dotted line for the power path from the battery 3, through phase 1, through switch E and switch FG, to VSYS_HI, (while phase 2 stays idle). This maintains (e.g., regulates) VSYS_HI at, for example, VBAT_LO).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the controller features as taught by Langlinais and obtain a method comprising: supplying a current by a converter configured to electrically couple to a power source and to a heating element, the converter further configured to receive a first voltage from the power source and provide a second voltage to the heating element, the converter including a direct-current to direct-current (DC-DC) converter control circuit configured to selectively vary the second voltage to maintain a target temperature over the heating element, and a pulse width modulation (PWM) control circuit configured to selectively provide PWM power to the heating element; measuring a voltage over the heating element and/or a current through the heating element; calculating a power and/or a resistance; measuring the first voltage of the power source; and selecting an operating circuit for powering the heating element, wherein the operating circuit is the PWM control circuit when the first voltage is greater than a minimum voltage limit, and wherein the operating circuit is a DC-DC converter control circuit when the first voltage is less than the minimum voltage limit, (paragraph [0011]). 
Regarding claim 62, claim 45 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 65, Robert and Langlinais teach everything claimed as applied above (see claim 61). Further, Robert discloses (see figures 1-6) providing a control signal (figure 2, part 30; output control signal to 32) to the converter (figure 2, part converter generated by 3; through 32) as a pulse width modulated signal, a digital to analog converted signal, or an inter-integrated circuit formatted signal (figure 2, part 30; output control signal to 32) (paragraphs [0077]; the digitally controlled DC/DC converter comprises programmable DC/DC converter and digital potentiometer. The microcontroller is connected to the digital potentiometer and it is the digital potentiometer that sets the output voltage of the programmable DC/DC converter… The digital potentiometer is controlled by the microcontroller though a Serial Peripheral Interface (SPI) in this example, but could also be controlled through I2C or a parallel bus, for example).
	Regarding claim 66, Robert and Langlinais teach everything claimed as applied above (see claim 61). Further, Robert discloses (see figures 1-6)	applying a pulse width modulated signal (paragraph [0021]; the microcontroller 30 may be configured to use pulse width modulation control of the switch) to a gate of a switch (paragraph [0021]; a switch connected in series with the resistive heater 4 and the DC/DC converter 32) coupled between a microcontroller (figure 2, part 30), the converter (figure 2, part converter generated by 3) and the heating element (figure 2, part 4).
(see figures 1-6) the converter (figure 2, part converter generated by 3) is configured to operate at a first power level (figure 2, part 32; first power level operation), and the microcontroller (figure 2, part 30) is configured to determine, based on the measured current (figure 2, part 34) through the heating element (figure 2, part 4) and the measured voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part 4), a second power level (figure 2, part 30) and modify the pulse width modulation signal (figure 2, part 30; PWM signal for series switch) to control the switch (figure 2, part switch connected in series with the heater 4) to modify the second voltage (figure 2, part Vheater) (paragraph [084]; in addition to controlling the DC/DC converter in either an open loop or closed loop control scheme, the microcontroller may use pulse width modulation (PWM) to fine tune the temperature control of the heater. A switch, such as a MOSFET, may be connected in series with the heater and may be controlled by the microcontroller to modulate the current supplied to the heater).
Regarding claim 68, claim 54 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 69, claim 55 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 71, claim 52 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 72, Robert and Langlinais teach everything claimed as applied above (see claim 61). Further, Robert discloses (see figures 1-6) the minimum voltage limit is (paragraphs [0082]; the minimum voltage of 2.5V). However, Robert does not expressly disclose the minimum voltage limit is 3.4 V.
Langlinais teaches (see figures 1-14) the minimum voltage limit (figure 4, part VBAT LOW).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the controller features as taught by Langlinais, because it provides more efficient power converter with reduction in power losses and more compact device (paragraph [0011]). 
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to set the minimum voltage limit at 3.4 V, in order to obtain better performance of the system. Additional, the invention would perform equally well with the minimum voltage limit as taught by Robert.
Regarding claim 74, Robert and Langlinais teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) is a power monitor (figures 4 and 5, parts 50 and 60; I heater and V_heater measurements) configured to electrically couple to the heating element (figure 2, part heater 4), measure the current (figure 2, part Iheater measurement 34)  through the heating element (figure 2, part heater 4), measure the voltage (figure 2, part Vheater measurement input to 30)  over the heating element (figure 2, part heater 4), calculate the resistance figures 5 and 6, part 52/62; Rheater_real calculation), and output the control signal (figure 2, part 30; output control signal to 32) to the converter (figure 2, part converter generated by 3; DC/DC converter 32).
Claims 46 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Langlinais et al. (US 20180090945), .
Regarding claim 46, Robert and Langlinais teach everything claimed as applied above (see claim 45). Further, Robert discloses (see figures 1-6) the energy storage device (figure 2, part 32; inductor presented in buck, boost or buck-boost converters). However, Robert does not expressly disclose the energy storage device includes capacitors in a switched-capacitors topology or a charge-pump topology.
Fernando teaches (see figures 1-4) the energy storage device includes capacitors (figure 3, parts 305 and 307) in a switched-capacitors topology or a charge-pump topology (figure 3, part 301) (paragraph [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Robert with the switched-capacitors array as taught by Fernando, because it reduce the size of the system (paragraph [0008]).
Regarding claim 63, claim 46 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Langlinais et al. (US 20180090945), hereinafter Langlinais, and further in view of Alarcon et al. (US 2016/0057811), hereinafter Alarcon.
Regarding claim 56, Robert and Langlinais teach everything claimed as applied above (see claim 44). However, Robert does not expressly disclose a current source configured to couple to the heating element, the current source including a current source resistor and a current source switch.
Alarcon teaches (see figures 1-16) a current source (figure 12A, part current source generated by 734 and 738) configured to couple to the heating (figure 12A, part 731), the current source (figure 12A, part current source generated by 734 and 738) including a current source resistor (figure 12A, part 738) and a current source switch (figure 12A, part 734).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Robert with the current source features as taught by Alarcon, because it provides more efficient current control.
Claims 78 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Langlinais et al. (US 20180090945), hereinafter Langlinais, and further in view of Maharajh et al. (US 2006/0047368), hereinafter Maharajh.
Regarding claim 78, Robert and Langlinais teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) includes measure voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part heater 4). However, Robert does not expressly disclose a 4-wire connection.
Maharajh teaches (see figures 1-11) a 4-wire connection (paragraph [0127; voltage measurements, for both resistance and energy calculations, can be made at the heater cartridge connections, using a 4-wire method) to measure the voltage (figure 3, part 350 receive voltage measurements across the heater 310 [not shown in figure]) over the heating element (figure 3, part heater 310) (paragraphs [0059]-[0062]; the resistance of the heater is calculated by... measuring the voltage drop across the heater [to thereby determine resistance based on the measured voltage and current flowing through the shunt resistor]).
(paragraph [0085]; in some implementations, the current subject matter can utilize a 4-wire (Kelvin) connection (e.g., four contacts 235) for accurate voltage measurement over the heating element 225. In some implementations, the current subject matter can utilize a 2-wire pod connection (e.g., two contacts 235) or 3-wire connection). 
Regarding claim 77, claim 78 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claims 73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Farine et al. (US 2015/0237916), hereinafter Farine. 
Regarding claim 73, Robert discloses (see figures 1-6) a method (figure 2) comprising: supplying a current by a converter (figure 2, part converter generated by 3) (paragraph [0068]; 3 controls the power supplied to the heating element 4 in order to regulate its temperature) configured to electrically couple to a power source (figure 2, part 2)  and to a heating element (figure 2, part heater 4), the converter (figure 2, part converter generated by 3) further configured to receive a first voltage (figure 2, part Vbat) from the power source (figure 2, part 2) and provide a second voltage (figure 2, part Vheater) to the heating element (figure 2, part heater 4), the converter (figure 2, part converter generated by 3) including a direct-current to direct-current (DC-DC) converter (figure 2, part DC/DC converter control circuit generated by 30 and 32) configured to selectively varying (figure 2, part DC/DC converter control circuit generated by 30 and 32; through DC/DC converter 32) the second voltage (figure 2, part Vheater) to maintain a target temperature (figure 3, part target temperature and Vheater based on look-up table 43) over the heating element (figure 2, part heater 4)(paragraph [0069]; the digitally controlled DC/DC converter 32 is connected between the battery 2 and the heater 4 and is controlled by the microcontroller 30. The DC/DC converter receives at its input the battery output voltage (Vbat) and outputs an output voltage (Vheater). In this example, the DC/DC converter is a buck, or step-down, converter… , a boost converter or a buck-boost converter or a combination of power converter stages), measuring a voltage (figure 2, part Vheater measurement input to 30)  over the heating element (figure 2, part heater 4) and/or a current (figure 2, part Iheater measurement 34)  through a heating element (figure 2, part heater 4) (paragraph [0071]; the microcontroller receives a measurement of Vheater and a measurement of the current through the heater); calculating a resistance (figures 5 and 6, part 52/62; Rheater_real calculation); and a duty cycle of a pulse width modulation (PWM) control circuit (figure 2, part duty cycle of a PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4) (paragraph [084]; in addition to controlling the DC/DC converter in either an open loop or closed loop control scheme, the microcontroller may use pulse width modulation (PWM) to fine tune the temperature control of the heater. A switch, such as a MOSFET, may be connected in ; and measuring (figure 2, part 30) the first voltage (figure 2, part Vbat) of the power source (figure 2, part 2) (paragraph [0082]; the microcontroller may be configured to continuously monitor the battery voltage and compare it to a reference voltage); and selecting the DC-DC converter control circuit (figure 2, part the DC-DC converter control circuit generated by 30 and 32) when the power source output voltage (figure 2, part Vbat) is less than the minimum voltage limit (figure 2, part reference voltage; typically the minimum voltage of 2.5V) (paragraph [0082]; if the battery voltage is lower than the reference voltage, the control signal changes the digital potentiometer value so that it decreases the DC/DC output voltage. This corresponds to a controlled loop system in which the DC/DC output voltage is always at the maximum value it can be while ensuring that the battery voltage never falls below the minimum voltage of 2.5V. This method provides the fastest warm up of the heater for a given battery temperature), the DC-DC converter control circuit (figure 2, part the DC-DC converter control circuit generated by 30 and 32).
Robert does not expressly disclose measuring a duty cycle of a pulse width modulation (PWM) control circuit; and selecting the DC-DC converter control circuit when the duty cycle is greater than a maximum duty cycle.
Farine teaches (see figures 1-8) measuring a duty cycle of a pulse width modulation (PWM) control circuit (figure 2, part PWM control circuit generated by 18 and 26) (paragraph [0096]; the duty cycle of the current pulses can be monitored by the microcontroller, and if the duty cycle differs ; and selecting correction (figure 4, part 410[YES] to 420) when the duty cycle (figure 4, part DC at 410)  is greater than a maximum duty cycle (figure 4, part DC ˃ DC1[maximum duty cycle] at 410)(paragraph [0098]; In step 410 the duty cycle is compared with a duty cycle threshold value DC1. If the duty cycle is greater than or equal to the duty cycle threshold value then the state variable is increased by amount c, say 0.25, in step 420 before passing to step 430. The duty cycle threshold value DC1 may be the maximum duty cycle limit of some proportion of the maximum duty cycle limit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the duty cycle control features as taught by Farine and obtain a method comprising: supplying a current by a converter configured to electrically couple to a power source and to a heating element, the converter further configured to receive a first voltage from the power source and provide a second voltage to the heating element, the converter including a direct-current to 5Application No.: 16/657,857 direct-current (DC-DC) converter control circuit configured for selectively varying the second voltage to maintain a target temperature over the heating element; measuring a voltage over the heating element and/or a current through a heating element; calculating a power and/or a resistance; and measuring a duty cycle of a pulse width modulation (PWM) control circuit; and selecting the DC-DC converter control circuit when the duty cycle is greater than a maximum duty cycle, because it provides more efficient control that limiting the duty cycle depending on evolution of the target temperature during operation of the heating element so as to avoid spikes in temperature and reduce risk of undesirable combustion of an aerosol generating substrate (paragraph [0001]).

Farine teaches (see figures 1-8) the maximum duty cycle is 85% (figure 3, part Duty Cycle [maximum duty cycle DC1] at 85%) (paragraph [0092]; the microcontroller may be programmed to limit the maximum allowed duty cycle).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the duty cycle control features as taught by Farine, because it provides more efficient control that limiting the duty cycle depending on evolution of the target temperature during operation of the heating element so as to avoid spikes in temperature and reduce risk of undesirable combustion of an aerosol generating substrate (paragraph [0001]).
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Farine et al. (US 2015/0237916), hereinafter Farine, and further in view of Maharajh et al. (US 2006/0047368), hereinafter Maharajh.
Regarding claim 76, Robert and Farine teach everything claimed as applied above (see claim 73). Further, Robert discloses (see figures 1-6) measuring the voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part heater 4) includes measuring the voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part heater 4). However, Robert does not expressly disclose a 4-wire connection.
Maharajh teaches (see figures 1-11) measuring the voltage (figure 3, part 350 receive voltage measurements across the heater 310 [not shown in figure]) over the heating element (figure 3, part heater 310) using a 4-wire connection (paragraph [0127; voltage measurements, for both resistance .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage measurements of Robert with the 4 -wire connection measurements as taught by Maharajh, because it reduces error of sensing to provide more accurate and efficient voltage measurements. Additional, the Applicant presented the 4-wire connection as design option with 2-wire and 3-wire connection (paragraph [0085]; in some implementations, the current subject matter can utilize a 4-wire (Kelvin) connection (e.g., four contacts 235) for accurate voltage measurement over the heating element 225. In some implementations, the current subject matter can utilize a 2-wire pod connection (e.g., two contacts 235) or 3-wire connection). 
Response to Arguments
Applicant’s arguments with respect to claims 44 and 61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Applicant’s argues on page 11 of the Applicant's Response (“Farine fails to remedy the deficiencies of Robert. While Farine may disclose measuring a duty cycle, Farine is silent regarding using a duty cycle measurement to select between two control circuits. Farine monitors the duty cycle to detect "abnormal conditions" (Abstract) including "avoiding undesirable combustion of the aerosol-forming substrate" (para. [0001]). Farine only disclose one type of control circuit”).
The Examiner respectfully disagrees with Applicant’s arguments, because the rejection is a 103 combination between Robert and Farine. The primary reference Robert discloses a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839